Dismissed and Memorandum Opinion filed February 5, 2009







Dismissed
and Memorandum Opinion filed February 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01050-CV
____________
 
STANLEY M. MOODY,
Appellant
 
V.
 
TED FERRETTI AND JAYMIE FERRETTI, Appellees
 

 
On Appeal from County Civil Court
at Law No. 1
Harris County, Texas
Trial Court Cause No.
915475
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 15, 2008.  The notice of appeal was
filed on November 7, 2008.  On December 2, 2008, the trial court sustained the
contest to appellant=s affidavit to proceed without payment of costs.  




To date,
appellant has neither established indigence nor paid the $175.00 appellate
filing fee.  See Tex. R. App. P. 5
(requiring
payment of fees in civil cases unless indigent);Tex. R. App.
P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2009) (listing fees in
court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant has not paid the filing fee in accordance with our
order of December 18, 2008.  See Tex.
R. App. P. 42.3.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing involuntary
dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time). 

 
PER CURIAM
 
 
 
Panel consists of Justices Frost, Brown, and Boyce.